DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on June 19, 2020, the applicants have canceled claims 2, 13 and 23-25 and furthermore, have amended claims 3, 5-12, 14 and 18-22.
3. In a second preliminary amendment filed on Aug. 30, 2021, the applicants have amended claims 1, 3-12, 14-17 and 21-22.

4. Claims 1, 3-12 and 14-22 are pending in the application.

                          REASONS        FOR        ALLOWANCE
5. The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-12 and 14-22, renumbered as Claims 1-20, are allowed since the instant compounds of formula (I) are neither disclosed nor obvious over the prior art. In the art, Fu (U.S. Patent 10, 301, 312 B2, cited on applicant’s form 1449) discloses compounds of formula (I) which are closely related to the instant compounds (see claims 1-18). However, the compounds of Fu differ from the instant compounds by forming a Phenyl ring by combination of instant variables R1 and R2 instead of instant heterocyclic or heteroaryl ring and furthermore, there is no teaching, suggestion or motivation in the prior art to modify the compounds of Fu to prepare instant compounds.


6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




                                      /CHARANJIT AULAKH/                                      Primary Examiner, Art Unit 1625